Citation Nr: 0910974	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to April 
1980, with a prior period of active duty for training from 
May 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.  Thereafter, the claims file was 
transferred back to the Veteran's local RO in Louisville, 
Kentucky.

This case was previously before the Board in October 2008, at 
which time the Veteran's claim was reopened on a finding that 
new and material evidence had been received.  The reopened 
claim was remanded for additional development of the record.  
Subsequently, the Veteran was afforded a VA examination in 
November 2008.  A January 2009 supplemental statement of the 
case denied the Veteran's claim for entitlement to service 
connection for a back disability based on the November 2008 
VA examination.  Thereafter, the case was returned to the 
Board for appellate consideration.

The Board notes that the claims file contains a February 2009 
statement from the Veteran that was received after the 
issuance of the January 2009 supplemental statement of the 
case, and as such has not been considered by the RO.  A 
statement waiving initial RO consideration of this new 
evidence is not associated with the claims folder.  The Board 
cannot consider additional pertinent evidence without first 
referring the evidence to the agency of original jurisdiction 
for review.  38 C.F.R. § 20.1304(c) (2008).  The regulation 
notes, however, that evidence is not pertinent "if it does 
not relate to or have a bearing on the appellate issue."  
The Board has reviewed the Veteran's February 2009 statement 
and finds that its content is merely cumulative and redundant 
of statements already of record, and that it therefore does 
not have a bearing on the appellate issue in this case.  
Specifically, each argument set forth in the Veteran's 
February 2009 statement has been set forth previously in 
earlier statements of record.  See January 2004 Notice of 
Disagreement; November 2003 Veteran's Statement; September 
1984 Formal Claim.  Therefore, the Board does not find the 
Veteran's February 2009 statement to be pertinent, as that 
term is defined by 38 C.F.R. § 20.1304(c).  As such, this 
appeal may be considered without any prejudice resulting to 
the Veteran.


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
a causal link between the Veteran's current back disability 
and her active military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

VA satisfied its duty to notify as to this claim by means of 
letters to the appellant issued in August 2003 and October 
2008.  The August 2003 letter informed the Veteran of what 
evidence was required to substantiate her claim for service 
connection, and of her and VA's respective duties for 
obtaining evidence.  The October 2008 letter informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although notice of the law pertaining to the 
assignment of a disability rating and effective date was 
first provided to the appellant after the initial 
adjudication, subsequent notice complied fully with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  Moreover, the claim was readjudicated 
after such fully compliant notice was given, and a 
supplemental statement of the case was issued in January 
2009.  Therefore, the Board finds that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and that not withstanding 
Pelegrini, deciding this appeal would not be prejudicial to 
her.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA and private treatment and assessment.  In 
addition, the claims file contains lay statements and the 
Veteran's statements in support of her claim.  The Board has 
carefully reviewed these statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  
The Board notes that a VA medical opinion has been obtained 
and that sufficient competent medical evidence is of record 
to make a decision on this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board notes that the Veteran submitted a response to the 
January 2009 supplemental statement of the case which 
indicated she had more information or evidence to submit in 
support of her appeal.  However, other than the February 2009 
statement discussed above, no further information or evidence 
was submitted.  Therefore, after waiting for the expiration 
of the full 30-day period, this case was returned to the 
Board for appellate consideration.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis, as a chronic disease, 
becomes manifest to a compensable degree within one year from 
the date of termination of such service, such arthritis shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of arthritis during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

The Veteran asserts that service connection is warranted for 
a back disability.  She alleges she developed back pain in 
service after being required to move equipment, supplies, and 
wooden tables when the department she worked for at the 
Ireland Army Community Hospital in Fort Knox, Kentucky moved 
to a temporary location due to renovations.  See November 
2003 Veteran's Statement.

The Board finds that the first element of a service 
connection claim, that of a current disability, has been met.  
In this regard, the November 2008 VA examiner diagnosed the 
Veteran with degenerative joint disease of the thoracic and 
lumbar spine, and lumbar radiculopathy secondary to spinal 
stenosis.  An MRI of the lumbosacral spine was performed at 
the November 2008 VA examination, the impression of which was 
"degenerative changes most prominent at L4-L5 with a broad-
based posterior disc bulge and ligamentum flavum hypertrophy 
resulting in moderate spinal canal stenosis and moderate 
narrowing of bilateral lateral recesses."  In addition, an 
MRI of the thoracic spine was performed at this examination, 
the impression of which was "mild degenerative changes in 
the thoracic spine without significant disc bulges" and 
"contour deformity of the thoracic cord anteriorly directed 
at the level of T5."  Thoracic myelography was recommended 
for further evaluation in order to exclude cord herniation.

In addition, medical evidence of record indicates that the 
Veteran has a history of degenerative disc disease of the 
thoracic spine.  See, e.g., August 2004 VA Medical Record.  
There is medical evidence of record which demonstrates that 
the Veteran has lumbar spine osteoporosis as well.  See, 
e.g., February 2003 VA Bone Density Test.  Further, there are 
private chiropractic records in the claims file which 
diagnose the Veteran with lumbar and thoracic spine 
subluxation.  See February 2003 Private Medical Record.

With regard to the in-service incurrence of an injury or 
disease, the Veteran's service treatment records disclose 
that she sought treatment for her back three times while in 
service.  There is a June 1975 chronological record of 
medical care which notes the Veteran's complaints of lower 
back problems enduring approximately one week.  Muscle 
tenderness was noted on examination.  There is a June 1976 
chronological record of medical care which notes the 
Veteran's complaints of mild back pain enduring two days, and 
having its onset after she was lifting boxes.  The impression 
at that time reflected a muscle strain.  There is also a 
January 1980 chronological record of medical care which notes 
a several month history of lower back pain with no history of 
a specific injury.  The impression at that time was 
mechanical back pain secondary to L5-S1 loss of motion.  A 
report of the Veteran's clinical separation examination is 
not of record.  Based on these records, the Board finds that 
the in-service incurrence of an injury or disease with regard 
to the Veteran's back has also been demonstrated.

However, the Board finds that there is no medical evidence of 
a causal nexus between the Veteran's current back disability 
and her military service in this case.  Although various VA 
and private medical records in the claims file note that the 
Veteran reported injuring her back in service, none of these 
records contain a medical opinion asserting any nexus between 
the Veteran's current disability and such in-service back 
injury.  In fact, there is a February 2003 VA medical record 
from a physical therapist which notes the Veteran's assertion 
that her back complaints stem from carrying wooden tables 
during active duty, but ultimately finds that the Veteran's 
back pain is due to her postural issues.

In November 2008, the Veteran was afforded a VA examination 
with regard to the issue of whether her current back 
disability is related to her military service.  The November 
2008 VA examiner reviewed the claims file and noted the 
relevant service treatment records showing the Veteran's 
complaints of back pain in service.  The VA examiner noted 
that the Veteran reported that low and middle back pain began 
in 1978.  The Veteran reported that she had had to lift heavy 
boxes and wooden tables in service, and that she has had back 
pain ever since, with no recovery.  The location of the 
Veteran's back pain was noted to be her low mid back, and the 
middle of her back between the shoulder blades.  At the 
November 2008 VA examination, the Veteran reported 
experiencing radiating pain into her left leg, foot, and 
toes.  With regard to posture, the November 2008 VA examiner 
noted that the Veteran continuously shifts from side to side 
when seated, is slow to rise and stand, and exhibits guarding 
while standing.  The Veteran was also noted to ambulate very 
slowly.

After performing a full physical examination, the VA examiner 
stated that it would require resort to mere speculation to 
provide an opinion regarding whether the Veteran's current 
back disability is etiologically related to any back 
complaints or findings in service to include muscle strain.  
The VA examiner noted that the Veteran's examination upon 
separation from service was not available, and that this 
record would have been helpful in making such a 
determination.  However, the VA examiner also opined that 
there was not an "adequate nexus of connection" between the 
Veteran's complaints of back pain in service and the 
degenerative spine condition seen now.  This opinion was 
based on the vast amount of time that transpired between the 
Veteran's separation from service and the time when she first 
sought medical care for her current back disability.  
Further, the VA examiner noted that significant degenerative 
conditions of the spine are usually the result of "years and 
years of wear and tear on the spine," and that the 
degenerative changes seen currently in the Veteran's spine 
involve a more extensive area than that which was suggested 
by history in the Veteran's service.  Therefore, although the 
VA examiner initially stated that it would require resort to 
mere speculation to offer a nexus opinion in this case, the 
rationale given by the VA examiner appears to indicate that 
it is less likely than not that the Veteran's current back 
disability is etiologically related to her military service.

The Board notes that the Veteran has asserted that a causal 
nexus exists between her current back disability and her 
military service.  However, competent medical evidence is 
required in order to demonstrate this element of a claim for 
service connection, and lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board acknowledges that the Veteran 
has had some medical training; in service her military 
occupational specialties (MOS) were those of a medical 
specialist and a physical therapy specialist.  However, there 
is no evidence that the Veteran has specialized training 
specifically allowing her to diagnose a back disability or to 
comment on the etiology thereof.  To the extent that it might 
be argued that the Veteran is competent to make such 
determinations, the Board finds the November 2008 VA examiner 
to be more credible, as the VA examiner reviewed the 
Veteran's claims folder, performed an objective examination 
of the Veteran, and provided extensive supporting rationale 
explaining his conclusions.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (stating that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  Therefore, the Board finds that a causal 
nexus between the Veteran's current back disability and her 
military service has not been shown in this case.

In the absence of evidence showing a chronic condition in 
service, however, the Veteran's current diagnosis may still 
be service connected per 38 C.F.R. § 3.303(b) if a 
"continuity of symptomatology is demonstrated."  Savage, 10 
Vet. App. at 496; see also 38 C.F.R. § 3.303(d).  However, 
the Board finds no demonstration of a continuity of 
symptomatology since service in this case.  As noted above, 
the Veteran's examination upon separation from service is not 
of record.  However, there is no medical evidence of a post-
service back disability until 1999, almost 20 years after the 
Veteran's separation.  See, e.g., July 1999 VA Medical 
Record.  Although there are two VA X-ray examinations of the 
Veteran's lumbar spine prior to 1999, both of these 
examinations note a normal lumbosacral spine.  See March 1994 
VA Medical Record; July 1994 VA Medical Record.  The Board 
notes that a prolonged period without medical complaint or 
demonstration and the amount of time that has elapsed since 
military service can be considered as evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In finding that no continuity of symptomatology exists in 
this case, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  Lack of contemporaneous 
medical evidence is a factor that the Board can consider and 
weigh against a Veteran's lay evidence, however the lack of 
such records does not, in and of itself, render lay evidence 
incredible.  Id.  In adjudicating this claim, the Board must 
evaluate the credibility of the Veteran's statements, as well 
as that of other lay statements.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In this regard, the Board notes the Veteran's allegations 
that she has suffered from back pain continuously with no 
reprieve, ever since military service.  See, e.g., November 
2008 VA Examination (noting the Veteran's statement that her 
back pain began in service and has existed ever since); 
November 2003 Veteran's Statement (referring to her back pain 
as getting increasingly worse, and noting 25 years of pain 
and suffering).  In addition, the Veteran has submitted 
numerous lay statements from individuals noting the Veteran's 
pain and suffering throughout the years and stating that she 
has asked others at times to "massage and beat" the upper 
part of her back in order to obtain temporary relief.

The Board concludes that the Veteran and the lay witnesses 
are competent to present evidence regarding the continuity of 
the Veteran's symptoms after service.  See Buchanan 451 F.3d 
at 1336.  Further, although the lack of contemporaneous 
medical evidence is not dispositive on the issue of the 
credibility of the Veteran and the lay witnesses, such lack 
of evidence is for consideration, and weighs against the 
Veteran's claim in this case.  Id.  Additionally, the Board 
does not find the lay evidence of continuity of 
symptomatology to be credible in this instance, when weighed 
against the evidence of record as a whole.  In particular, 
the Board again notes the March 1994 and July 1994 negative 
X-ray examination reports of the spine.  Further, the 
November 2008 VA examiner opined that the amount of time that 
transpired between the Veteran's separation from service and 
the time when she first sought medical care suggests that 
there is not an "adequate nexus of connection" between the 
Veteran's complaints in service and her current degenerative 
spine condition.  In addition, the VA examiner noted that the 
degenerative changes in the Veteran's spine involve a more 
extensive area than that which was suggested by history in 
the Veteran's service.  In addition, the Board notes that 
even in situations of continuity of symptomatology after 
service, there still must be medical evidence relating the 
current conditions at issue to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  Such has 
not been demonstrated in this case.

Finally, the Board has also considered whether presumptive 
service connection for a chronic disease, arthritis, is 
warranted in the instant case for the Veteran's degenerative 
joint disease of the back.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  The 
evidence of record does not establish any clinical 
manifestations of degenerative joint disease of the back 
within the applicable time period.  As such, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.

In conclusion, the probative, competent medical evidence does 
not relate the Veteran's current back disability to her 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a back disability is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


